Citation Nr: 0300288	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  98-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for diabetes mellitus for the period prior to 
September 12, 1999.  

2.  Entitlement to a disability rating in excess of 20 
percent disabling for diabetes mellitus for the period 
from September 12, 1999, to April 21, 2002.

(The issue of entitlement to a disability rating in excess 
of 40 percent for the veteran's service-connected diabetes 
mellitus for the period from April 22, 2002, will be the 
subject of a later decision).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
February 1994.
 
This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1994 rating decision 
rendered by the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
wherein service connection for a back disability was 
denied.  The veteran also appealed a June 1997 rating 
decision wherein service connection for diabetes mellitus 
was granted and a 10 percent disability rating was 
assigned.  

In December 1999, the Board, having found that the veteran 
had submitted a well-grounded claim of service connection 
for a back disability, remanded the issue of entitlement 
to service connection for a back disability to the RO.  
The Board also awarded a 20 percent disability evaluation 
for the veteran's diabetes mellitus.  

In February 2001, the United States Court of Appeals for 
Veterans Claims (Court) issued an Order that vacated that 
part of the Board's December 1999 decision that denied an 
increased evaluation in excess of 20 percent.  Thereafter, 
the case was remanded to the Board.  In October 2001, the 
Board remanded the issue of entitlement to an increased 
rating for diabetes mellitus to the RO for further 
development. 

While the veteran's appeal was undergoing development at 
the RO, the RO issued a June 2002 rating action that 
awarded service connection for the veteran's degenerative 
disc disease with minimal bulge, L2-S1 and intermittent 
right radiculitis.  With respect to the veteran's claim 
for service connection for a low back disorder, this 
action constitutes a full grant of the benefit sought on 
appeal.  

The Board is undertaking additional development on the 
issue of entitlement to a disability rating in excess of 
40 percent for the veteran's service-connected diabetes 
mellitus for the period from April 22, 2002, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The evidence shows that the veteran was initially 
prescribed oral hypoglycemic agents in September 1999 and 
insulin in April 2002.  

3.  The evidence does not show that the veteran's diabetes 
mellitus required insulin and a restricted diet, or oral 
hypoglycemic agents and restricted diet, prior to 
September 12, 1999.  

4.  The evidence does not show that the veteran's diabetes 
mellitus required insulin, restricted diet, and regulation 
of activities, for the period from September 12, 1999, to 
April 22, 2002.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for diabetes mellitus, for the period prior to 
September 12, 1999, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.119, Diagnostic Code 7913 
(2002).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, for the period from 
September 12, 1999 to April 22, 2002, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is 
complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the 
existence of any additional pertinent medical records that 
have not been obtained.  Accordingly, the Board finds that 
the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist the claimant in obtaining pertinent medical records 
is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b).  VA must inform the veteran whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  By various correspondence from 
the RO as well as Statements of the Case and Supplemental 
Statements of the Case, the veteran was notified of what 
information was necessary to substantiate his claim for 
increased disability evaluations for his diabetes mellitus 
as well as whether he, or VA, bore the burden of producing 
or obtaining the evidence.   Accordingly, the Board finds 
that the duty to inform the veteran of required evidence 
to substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The 
veteran has been afforded VA examinations to determine the 
severity of his service-connected diabetes mellitus.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA 
has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set 
forth in the VCAA with regard to notice and development of 
the appellant's claim, have been satisfied, and that 
returning the case to the RO to consider the requirements 
of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 

Evidentiary Background

Post service VA medical records show that the veteran 
developed steroid induced diabetes following treatment for 
an exacerbation of his service-connected asthma.  VA 
outpatient treatment records dated in April and May 1997 
show that the veteran was taking Prednisone daily for his 
asthma.  He began having nocturia three times per night 
with increased thirst.  His fasting blood sugar was 427 
and a diagnosis of steroid induced diabetes was rendered.  
He was given dietary instruction.  Follow-up treatment 
showed a fasting blood sugar of 186.  An assessment of 
improvement with diet was noted.  

In June 1997, the RO awarded service-connection for 
diabetes mellitus secondary to medication taken for 
treatment of his service-connected bronchial asthma.  An 
initial rating of 10 percent was assigned, effective from 
May 19, 1997, the date that the RO received the veteran's 
claim for service connection.  

A September 1997 VA outpatient treatment record notes that 
the veteran's diabetes mellitus was under control with 
diet.  His diabetic condition was described as "good."  
Despite complaints of dizziness in December 1997 and 
January 1998, a February 1998 treatment record notes that 
he had no complaints and his non-insulin dependent 
diabetes mellitus (NIDDM) was controlled with diet.  
Ophthalmology consultation revealed no retinopathy.  

In March 1998, the veteran complained of an increase in 
his thirst, excessive urination, dizziness, and 
nervousness.  It was noted that his diabetes was under 
fair control at that time.  

In March 1998, the veteran testified at a hearing before a 
RO hearing officer.  He reported that he was on a 2400 
calorie diet and was exercising to treat his diabetes.  
However, he was not taking insulin at that time.  The 
veteran reported that was normal.  He reported blurred 
vision when his blood sugar was high or low with 
dizziness.  He also reported that he got thirsty all of 
the time.   He also did not have the energy that he used 
to have and he experienced frequent urination.   

In April 1998, the veteran was afforded a VA compensation 
and pension examination.  He stated that he simply managed 
his diabetes with diet and exercise.  There had not been 
any use of insulin or any oral hypoglycemic agents.  
Likewise, he had never been in acidosis or coma and 
reported that his blood sugar was 152 one week prior to 
the examination.  Pertinent diagnosis was steroid-induced 
diabetes, controlled by diet and exercise.

A September 1998 VA outpatient treatment record note that 
the veteran reported dizzy spells and frequent urination.  
He also complained of excessive thirst.  

VA primary care treatment records dated in January, April, 
June, and July 1999 show that the veteran's diabetes was 
controlled by diet and exercise.  

An August 1999 VA ophthalmology outpatient treatment 
record shows that the veteran's blood sugar was recently 
157.  He had no visual acuity complaints.  Pertinent 
diagnosis was steroid induced diabetes mellitus (diet 
controlled) without retinopathy.  

On September 12, 1999, the veteran sought treatment at the 
emergency room of a VA medical facility.  He complained of 
polyuria, polydispsia, and an elevated blood sugar of over 
300.  He reported that he was not on any medication for 
his diabetes.  The veteran was to begin daily doses of 
Glipizide.  A September 16, 1999, treatment record 
indicates that the veteran's fasting glucose at home was 
274.  It was noted that his diabetes mellitus was no 
longer controlled by diet and exercise.    

In October 1999, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  He 
testified that he had recently been placed on Glipizide to 
control his blood sugar and that his diet was restricted 
to 2,400 calories per day.  Additionally, he indicated 
that he constantly used the bathroom and was thirsty all 
the time.  He stated that had no energy and returned home 
from work exhausted.  When asked if he experienced 
numbness in his feet, he replied "No. Just a little bit on 
the top, you know."  He indicated that he did not have any 
problem with vision.  

As stated previously, in December 1999, the Board awarded 
an increased disability rating of 20 percent for the 
veteran's service-connected diabetes.  

A December 1999 outpatient treatment record indicates that 
the veteran was doing well.  His diabetes mellitus was no 
longer diet and exercise controlled.  

A January 2001 VA outpatient treatment record notes that 
the veteran's diabetes mellitus needed better control.  He 
was voiding more than usual and with urgency.  In 
addition, his weight had decreased by a few pounds.  He 
had no dysuria.  A mild increase in thirst was reported.  

In March 2001, the veteran sought treatment for an 
elevated blood sugar at the emergency room of a VA 
hospital.  He reported that the last three times that he 
had taken his blood sugar, it was over 400.  His blood 
sugar was recorded as 364.  His dosage of Glipizide was 
increased.  

The veteran was afforded a VA examination in March 2002.  
The examiner reviewed the veteran's claims folder and the 
prior Board remand in conjunction with the examination.  
It was noted that the veteran was diagnosed as having 
diabetes mellitus after being on Prednisone for five weeks 
for asthma.  This treatment was stopped and the veteran 
developed polydipsia and polyuria and was thirsty all the 
time.  Once the veteran's blood sugar was initially 
controlled with insulin, the veteran was placed on a diet 
and exercise program until 1999.  In 1999, his blood sugar 
became high and Glipizide was added.  Later that year, 
Metformin was added.  After his blood sugar continued to 
increase, Avandia was added in 2000.  He presently took 
all three drugs.  In addition, he took Lipitor.  The 
examiner noted that there was no evidence of renal 
involvement; however, the veteran was on Fosinopril to try 
to prevent that as well as to treat his service-connected 
hypertension.  There was no evidence of diabetic 
retinopathy, neuropathy, or nephropathy.  It was noted 
that the veteran was not having hypoglycemic reactions.  
He was on dietary restrictions and oral hypoglycemics.  He 
was not using insulin.  He had no episodes of ketoacidosis 
and there were no complications of diabetes.  The veteran 
was able to work.  His main complaint was fatigue and, 
while he did tire quite easily, he was able to do his 
usual activities.  

An April 22, 2002, endocrinology treatment record notes 
that the veteran blood sugars were high in the lower to 
upper 200s.  It was noted that his diabetes mellitus was 
out of control on Metformin, Glipizide, and Avandia.  The 
importance of diabetic control was discussed with the 
veteran.  Glipizide was discontinued and the veteran was 
started on insulin.  He continued on Metformin and 
Avandia.  

In May 2002, the veteran was noted to be doing well self 
monitoring his blood glucose and making appropriate 
changes needed for improving glycemic control.  It was 
suggested that he try cutting his insulin.  

Analysis

To reiterate, service connection for diabetes mellitus was 
established by means of a June 1997 rating action as the 
evidence indicated that this disability was related to 
treatment for the veteran's asthma.  A 10 percent 
disability rating was assigned effective May 19, 1997, the 
date of claim on appeal.  The veteran perfected a timely 
appeal of this decision to the Board contending that his 
diabetes was more severe than evaluated and that an 
increased disability rating was therefore warranted. 

In December 1999, the Board awarded an increased 
disability rating of 20 percent for the veteran's service-
connected diabetes.  Thereafter, the RO issued a January 
2000 rating action that effectuated the Board's decision 
assigning an effective date of September 12, 1999, for the 
20 percent disability evaluation.  Thereafter, the Court 
vacated that portion of the Board's decision that denied a 
rating in excess of 20 percent.    

During the course of the appeal, the RO issued a June 2002 
rating decision and supplement statement of the case that 
awarded an increased disability rating of 40 percent for 
the veteran's diabetes mellitus.  An effective date of 
April 22, 2002, was assigned for this increased rating.

The Board notes that the present claims arise from 
disagreement of the initial disability evaluation assigned 
for diabetes mellitus by the RO.  The Court held that 
there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Fenderson at 
126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on 
the facts found.  Id.  The Board notes that the RO has 
assigned separated disability rating in the present case.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim 
for an increased rating is important in terms of VA 
adjudicative actions.  See Fenderson.  Nevertheless, where 
the veteran files a claim for service connection for a 
disability incurred in service, the degree of disability 
that is contemporaneous with the claim shall be considered 
in assigning the initial disability rating and not the 
degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (2002). 

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and 
their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119 (2002).  
Diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated warrants a 100 percent disability rating.  A 60 
percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent disability rating is appropriate 
for diabetes requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent disability rating 
contemplates diabetes mellitus requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet 
only.  Note (1) to Diagnostic Code 7913 directs 
adjudicators to evaluate compensable complications of 
diabetes separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under this diagnostic code.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, a 
glucose tolerance is not necessary solely for rating 
purposes.

A.  Entitlement to a Rating in Excess of 10 Percent for 
the period prior to September 12, 1999.

Based on a review of the evidence, the Board finds that 
the veteran's contentions are not supported by the 
evidence and that an increased rating is not warranted for 
the period prior to September 12, 1999.  To reiterate, a 
20 percent disability evaluation under Diagnostic Code 
5913 contemplates diabetes that requires insulin and 
restricted diet; or oral hypoglycemic agents and 
restricted diet.  However, the evidence of record does not 
show that the veteran required either insulin or oral 
hypoglycemic agents prior to September 12, 1999.  On the 
contrary, the clinical evidence shows that the veteran's 
diabetes was controlled with diet and exercise prior to 
September 12, 1999.  The veteran was not prescribed oral 
hypoglycemics until September 12, 1999.  Similarly, he was 
not prescribed insulin until April 22, 2002.  

The evidence prior to September 12, 1999, also does not 
show any additional complications of diabetes that would 
warrant a separate disability evaluation.  On the 
contrary, prior to September 12, 1999, his diabetes was 
well controlled and there was no evidence of any 
complications such as retinopathy.  

Based on the discussion above, the Board finds that the 
criteria for an increased rating, for diabetes mellitus 
for the period prior to September 12, 1999have not been 
met.  38 C.F.R. §§ 4.119 Diagnostic Code 7913 (2002).  
Therefore, a disability rating of in excess of 20 percent 
is not warranted for the period prior to September 12, 
1999.  

B.  Entitlement to a Rating in Excess of 20 Percent for 
the period from September 12, 1999, to April 21, 2002.

Based on a review of the evidence, the Board finds that 
the veteran's contentions are not supported by the 
evidence and that an increased rating is not warranted for 
the period from September 12, 1999, to April 21, 2002.  To 
reiterate, a 40 percent disability evaluation under 
Diagnostic Code 5913 contemplates diabetes that requires 
insulin, restricted diet, and regulation of activities.  
While the veteran required oral hypoglycemic agents and a 
restricted diet, the evidence does not show that he 
required insulin with a regulation of activities as 
contemplated by a 20 percent rating.  On the contrary, the 
evidence shows that the veteran continued on oral 
medication until April 22, 2002, at which time he was 
prescribed insulin to treat his diabetes.  In addition, 
the March 2002 VA examination report notes that, despite 
being fatigued, he was able to work and perform his usual 
activities.  

The evidence for the period from September 12, 1999, to 
April 21, 2002, also does not show any additional 
complications of diabetes that would warrant a separate 
disability evaluation.  On the contrary, the March 2002 VA 
examination report notes that there was evidence of renal 
involvement, diabetic retinopathy, neuropathy, or 
nephropathy.  The examiner noted that there had been no 
episodes of ketoacidosis and there were no complications 
of the veteran's diabetes. 

Based on the discussion above, the Board finds that the 
criteria for an increased rating, for diabetes mellitus 
for the period from September 12, 1999, to April 21, 2002 
have not been met.  38 C.F.R. §§ 4.119 Diagnostic Code 
7913 (2002).  Therefore, a disability rating of in excess 
of 20 percent is not warranted for the period from 
September 12, 1999, to April 21, 2002.  

C.  Extraschedular Consideration

Preliminary review of the record does not reveal that the 
RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002), for either 
period either the period from September 12, 1999 to April 
22, 2002, or the period prior to September 12, 1999.  This 
regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The Board also finds that the evidence 
does not show exceptional or unusual circumstances which 
might warrant referral for consideration of extraschedular 
compensation.  The evidence does not show that the 
veteran's diabetes during the time periods at issue has 
resulted in hospitalization or symptomatology that is not 
provided for under in the Schedule.  Thus, the Board finds 
no basis for further action on this question.  VAOPGCPREC. 
6-96 (1996).


ORDER

A disability rating in excess of 10 percent for diabetes 
mellitus for the period prior to September 12, 1999, is 
denied.

A disability rating in excess of 20 percent for diabetes 
mellitus for the period from September 12, 1999, to April 
22, 2002, is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

